Order affirmed, without costs. Memorandum: When the relator, while serving a State’s prison sentence, was surrendered by the Parole Board to officers of the State of New Jersey to be prosecuted for crimes alleged to have been committed in that State, the State of New York did not thereby waive its right thereafter to require the relator to serve the balance of his sentence. (Correction Law, § 220.) Nor was the relator’s compensation or earned time a matter of vested right which could not be canceled by the Parole Board upon the event of the violation of his parole agreement. (Correction Law, §§ 218, 219; People ex rel. Kurzynski v. Hunt, 250 App. Div. 378, 379.) Any action taken by the Board of Parole in relation to the relator’s parole may not be the subject of judicial review. (Correction Law, § 212; People ex rel. Kurzynski v. Hunt, supra.) All concur. (The order dismisses a writ of habeas corpus and remands relator into custody.) Present^— Sears, P. J., Crosby, Lewis, Taylor and Dowling, JJ.